Citation Nr: 9918872	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the residuals of 
abdominal trauma and a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 1997 the Board remanded the case to the RO for 
additional development.


FINDING OF FACT

The claims for service connection for the residuals of 
abdominal trauma and a low back disorder are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for the residuals of abdominal 
trauma and a low back disorder.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  




In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1998).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992);  see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded);  see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination in conjunction with an 
original compensation claim without good cause the 
determination shall be made based upon the evidence of 
record.  See 38 C.F.R. § 3.655 (1998).

Factual Background

Service medical records show the veteran complained of a cold 
which had settled in his back.  The examiner noted chronic 
lumbar myositis, prescribed cough syrup, and released the 
veteran to duty.  

In May 1945 the veteran complained of low back pain with 
frequent nocturia.  The examiner noted there was no evidence 
of muscle spasm or deformity.  The diagnoses included lumbar 
myositis and negative urinalysis.  The veteran's July 1945 
separation examination revealed no musculoskeletal defects.

The veteran's service medical records are negative for 
complaint or treatment for abdominal trauma.  The July 1945 
examiner noted the veteran's spleen was tender, but provided 
no opinion as to etiology.

In his July 1945 application for VA benefits the veteran 
listed injuries and treatment received during active service, 
but did not report residuals of abdominal trauma or a low 
back disorder.

A private medical statement dated in February 1980 noted the 
veteran had been treated at various times for a back 
disorder.  It was noted that the veteran reported he 
developed a back disorder during active service for which he 
received treatment, and that he stated he was discharged when 
he was advised his back gave him a 10 percent disability.

Private medical records dated in June 1988 included diagnoses 
of degenerative disc disease and degenerative joint disease 
at L4-5 with spinal stenosis.  A July 1988 report noted the 
veteran had a longstanding history of low back difficulty and 
that subsequent to an automobile accident 3 years earlier he 
had developed on-going lumbar spine symptoms.  

In a statement submitted with his October 1993 application 
for VA benefits the veteran reported he underwent an 
operation to repair a wound incurred when he was struck by an 
implement attached to a piece of artillery during training.  
He stated the operation was not successful and the muscles 
had not completely mended.  He also stated that he had 
incurred back injuries during the battle for New Guinea while 
lifting ammunition boxes, but that he was unable to obtain 
treatment because of his duties.

In statements dated in January, February, and March 1994 
persons who reported they had known the veteran for many 
years noted the veteran had demonstrated low back problems.  
The reports included statements that the veteran had no back 
problems prior to service, but that after service he had 
complained of back pain.  

A January 1994 statement from J.E.F., a physical therapist, 
noted that he had known the veteran since the mid-1950's and 
that he had received treatment at their physical therapy 
program.  

In an October 1994 statement in support of the claim the 
veteran's spouse reported the veteran experienced back 
problems during the period from 1945 to 1948 for which he 
received treatment from local medical care providers.  She 
stated that in approximately September 1948 she took him to a 
VA hospital but he was denied treatment because his medical 
records were unavailable.  

In a December 1994 statement in support of the claim the 
veteran reported that he experienced back problems 
immediately after he was discharged from service at which 
time he received chiropractic treatment.

In his February 1995 substantive appeal the veteran reported 
that soon after his discharge from active service he was 
denied treatment at a VA medical facility because his records 
could not be located.

In a May 1996 statement L.H. reported she had known the 
veteran since 1939 and that he had no back problems prior to 
service, but that he had experienced severe back pain since 
returning from active service.

A June 1998 VA report indicates scheduled examinations were 
canceled when notices sent to the veteran were returned as 
undeliverable.  In March 1999 the veteran's service 
representative reported attempts to contact the veteran had 
been unsuccessful and returned the case to the RO for further 
action.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claims for 
service connection the residuals of abdominal trauma and a 
low back disorder are not well grounded and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.  

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claims not well 
grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has any present residual 
disability due to abdominal trauma or that his present low 
back disorder is related to treatment he received during 
active service.  In the absence of medical evidence of a 
present residual disability due to abdominal trauma there is 
no valid claim.  See Brammer, 3 Vet. App. at 225.

The Board notes that while the veteran's service medical 
records include notation of chronic lumbar myositis in March 
1945, subsequent service medical records did not demonstrate 
a chronic low back disability.  In fact, the veteran's July 
1945 separation examination revealed no musculoskeletal 
defects.  

Service connection for a disorder shown in service requires 
more than the use of the word chronic in a medical report.  
See 38 C.F.R. § 3.303(b).

The Board also notes that the veteran's notice of a scheduled 
VA examination was returned as undeliverable and his service 
representative reported he could not be contacted.  
Therefore, the Board finds the case must be decided on the 
evidence of record.  See 38 C.F.R. § 3.655.

While the record reflects the veteran incurred low back 
injuries during combat, the medical evidence does not 
demonstrate those injuries resulted in a chronic disability.  
The Board also notes that post service medical evidence 
indicating chronic low back disabilities does not provide the 
requisite nexus to service.  See Collette, 82 F.3d at 392.

Although the February 1980 private medical statement noted 
the veteran reported his back problem began in service, the 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The only other evidence of residuals of abdominal trauma and 
a low back disorder related to active service are lay 
opinions.  While lay persons are competent to discuss 
symptoms the veteran experienced, they are not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93;  Espiritu, 
2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  

In this case, the evidence as to continuity of symptomatology 
is also not competent to establish a nexus.  Consequently, 
the Board finds the veteran has not submitted evidence of 
well-grounded claims for service connection for the residuals 
of abdominal trauma and a low back disorder.  See 38 U.S.C.A. 
§ 5107(a).

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the lay opinions of record are an 
insufficient basis upon which to find the claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the claims for service connection for the residuals 
of abdominal trauma and a low back disorder must be denied as 
not well grounded.

Although the Board considered and denied the veteran's claims 
on a ground different from that of the RO, which denied the 
claims on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claims 
were well grounded, the RO accorded the veteran greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
the residuals of abdominal trauma and a low back disorder.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground his service connection claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claims for service connection for the 
residuals of abdominal trauma and a low back disorder are not 
well grounded, the doctrine of reasonable doubt has no 
application to his case.


ORDER

The veteran not having submitted well grounded claims for 
entitlement to service connection for the residuals of 
abdominal trauma and a low back disorder, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

